DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,033,419; claims 1-3 of U.S. Patent No. 8,348,085; claims 1-15 of U.S. Patent No. 8,651,315; and claims 1-20 of U.S. Patent No. 9,255,663 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present application may be wholly derived from the claimed subject matter of the patents.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a through-wall connector mounted on the lower shell of the metallic vessel upper”. It is not clear if applicant is referring to the lower shell or the upper shell.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang (US 6,915,922) in view of Wittengerg (US 3,174,658) further in view of Martens (US 1,320,259).
Regarding claims 1-3, Wang (figs. 1-5) discloses a pressure tank, comprising: 
a metallic vessel 1 having an upper shell 10 and a lower shell 16 joined together;
a plastic liner 11 received in the upper shell 10 of the metallic vessel;  
5a flexible diaphragm 3 disposed inside the plastic liner 11, wherein the flexible diaphragm 3 and the plastic liner 11 co-define an upper storage space therebetween, the flexible diaphragm 3 and the lower shell 16 co-define a lower pneumatic room therebetween; 
a fixing ring 14 provided to hold the flexible diaphragm 3 against an inner peripheral wall of the plastic liner 11;  
10a nozzle 160 mounted on the lower shell 16 of the metallic vessel and being in communication with the pneumatic room; 
a through-wall connector 2 mounted on the upper shell 10 of the metallic vessel 1 and being in communication with the storage space, wherein the through-wall connector 2 having an inner tubular portion 22 and an exposed tubular portion 20, 21 including a cylindrical section (col. 3, lines 36-40) 15welded to the metallic vessel, a threaded section 20 for connection with a pipe, and a section 21 formed between the cylindrical section and the threaded section 20, wherein the cylindrical section is made with an external diameter smaller than that of the section 21 and larger than that of the inner tubular portion 22, wherein the cylindrical section includes an end located against an external surface of 2the metallic vessel, wherein the inner tubular portion 22 passes through the 
a seal washer 12 placed around of the base section 220 of the inner tubular portion 22 of the through-wall connector 2 and placed in between the upper shell 10 and the plastic liner 11, wherein 25the seal washer 12 is made with an external diameter larger than that of the section 21 of the through-wall connector 2; 
a retainer ring 15 having a flat annular disk (i.e., inner portion of the retainer ring 15) placed around the inner tubular portion 22 of the through-wall connector 2; and 
upon being bent, the neck section 221 of the inner tubular portion 22 of the through-wall connector 2 presses against an outer surface of the flat annular disk of the retainer ring 15, an inner surface of the flat annular disk of the retainer ring faces the end 5of the cylindrical section of the through-wall connector 2; and 
an inner surface of the retainer ring 15 is in face-to-face contact with a first annular face of the plastic liner 20 and faces an end of the section 21 of the through-wall connector; and 
an O-ring 23 placed around the inner tubular portion 22 of the through-wall connector 2, received in the annular recession of the retainer ring 15, and having a thickness greater than a 10depth of the annular recession, wherein once the neck section 220 of the inner tubular portion 22 of the through-wall connector 2 is bent to form an annular expanded portion to abut against the flat annular disk of the retainer ring 15, the thickness of the O-ring becomes smaller and no longer greater than the depth of the annular recession (fig. 5), and the O-ring 23 has a bottom surface abutting against the inner surface of the flat annular disk of the retainer ring 15, an outer 15peripheral surface 
wherein the flat annular disk (i.e., inner portion of washer 15), the O-ring 23, a portion of the plastic liner 11, a portion of the 20washer 12 and a portion of the metallic vessel 10 extend around the inner tubular portion 22 and are clamped between the annular expanded portion of the neck section and the end of the cylindrical section.  
Wang fails to disclose:
the top of section 22 being a 15;
polygonal section, wherein polygonal section has a plurality of flat sides; and
a circumferential wall extending outward from an outer periphery of the flat annular disk, and a flat ring flange extending outward from a peripheral end of the 9circumferential wall, wherein the flat annular disk and the circumferential wall together define an annular recession; 
wherein the circumferential wall of the retainer ring extends obliquely outward from the flat annular disk, and a portion of the circumferential 25wall between the circumferential wall and the flat annular disk is arc-shaped; and  
wherein the circumferential wall of the retainer ring extends obliquely outward to the flat ring flange, and a portion of the circumferential wall between the circumferential wall and the flat ring flange is arc-shaped.
However, Wittengerg teaches a through wall connector 40 having an exposed polygonal section (fig. 1).

Further, Martens teaches a retainer ring 13 having a flat annular disk, a circumferential wall extending outward form an outer periphery of the flat annular disk and a flat ring flange extending outward from a peripheral end of the circumferential wall, wherein the flat annular disk and the circumferential wall together define an annular recession (figs.1, 3 and 7-8).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the retainer ring of Wang a flat annular disk, a circumferential wall extending outward from an outer periphery of the flat annular disk, and a flat ring flange extending outward from a peripheral end of the circumferential wall, for the predictable result of providing a fluid tight joint.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE GIRMA NEWAY whose telephone number is (571)270-5275.  The examiner can normally be reached on Monday - Friday 9:00 AM- 5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BLAINE G NEWAY/Examiner, Art Unit 3735   

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735